DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6, 7, 9, 11, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US Patent Publ. No. 2019/0000481). 
With respect to claim 1, Harris et al. disclose a surgical instrument end effector 30412 (figure 59, ¶[0368]) comprising a first jaw 30416 configured to receive a staple cartridge 30437 (figure 63A, ¶[0368]), a second jaw (¶[0368]) comprising an anvil 30418 (figure 63A, ¶[0368]) having a plurality of staple forming pockets 53 (figure 3, ¶[0186]), wherein the first and second jaws are operable to staple tissue positioned therebetween (Abstract), and a tip member 30414 (figure 59, ¶[0368]) movably disposed at a distal end 30450 (figure 63A, ¶[0370]) of the anvil 30418 and configured to toggle relative to the anvil between a first discrete position (angle 
With respect to claim 2, Harris et al. disclose that the tip member 30414 extends parallel with the longitudinal axis of the anvil 30418 while the tip member is in the second discrete position.  See Annotated Figure A, below. 

    PNG
    media_image1.png
    457
    575
    media_image1.png
    Greyscale

	With respect to claim 3, Harris et al. disclose that the tip member 30414 is movable relative to the anvil about a transverse axis between the first and second discrete positions.  See Annotated Figure A, above. 
	With respect to claim 4, Harris et al. disclose that the tip member 30414 is configured to maintain each of the first and second discrete positions independently of an external input force.  Harris et al. disclose that the tip member 30414 has sufficient rigidity to allow an operator to customize the shape of the tip member (¶[0375]) by producing different angles of the tip from a pre-customized standard angle to a post-customized angle.  Thus, the Harris et al. tip member is considered to maintain its position independently of an external input force (i.e., the force produced by the operator during customization).  

	With respect to claim 7, Harris et al. disclose that the resilient member 30422 is configured to constrain the tip member longitudinally relative to the anvil while permitting the tip member to move relative to the anvil between the first and second discrete positions.  Harris et al. disclose that the resilient member 30422 includes barbed fittings 30452, 30454 that securably couple the resilient member 30422 and tip member 30414 to the receptacles 30456, 30458 of the anvil (figure 60, ¶[0374]), while permitting the U-shaped portion 30446 of the resilient member 30422 to move relative to the anvil (¶[0373]).
	With respect to claim 9, Harris et al. disclose that the tip member 30414 includes a cavity (channel 30441, figure 60), wherein a distal end of the resilient member 30422 is received in the cavity (¶[0373]).  As shown in figures 59 and 60, the U-shaped portion 30444, 30446 (the distal portion) of the resilient member 30422 is received in the cavity (channel 30441).
	With respect to claim 11, Harris et al. disclose that a proximal end (legs 30440, 30442, barbed fittings 30452, 30454) of the resilient member 30422 is longitudinally fixed (in receptacles 30456, 30458) of the anvil (figure 60, ¶[0374]).  

	With respect to claim 15, Harris et al. disclose a surgical instrument 10 (figure 1, ¶[0175]) comprising a body (handle portion 20), a shaft 22 (figure 1, ¶[0175]) extending distally from the body 20, and the end effector 30412 disposed at a distal end of the shaft 22 (¶[0369]).
With respect to claim 16, Harris et al. disclose a surgical instrument end effector 30412 (figure 59, ¶[0368]) comprising a first jaw 30416 configured to receive a staple cartridge 30437 (figure 63A, ¶[0368]), a second jaw (¶[0368]) comprising an anvil 30418 (figure 63A, ¶[0368]) having a plurality of staple forming pockets 53 (figure 3, ¶[0186]), wherein the first and second jaws are operable to staple tissue positioned therebetween (Abstract), and a tip member 30414 (figure 59, ¶[0368]) movably disposed at a distal end 30450 (figure 63A, ¶[0370]) of the anvil 30418, wherein the tip member 30414 is movable relative to the anvil about a transverse axis (see Annotated Figure A) between a first discrete position (angle alpha 31, figure 63A, ¶[0375]) and a second discrete position (angle beta 31, figure 63B, ¶[0375]), wherein the tip member in the first discrete position is configured to maintain the first discrete position until acted upon by an external input force, and wherein the tip member in the second discrete position is 
  With respect to claim 18, Harris et al. disclose a resilient member 30422 configured to bias the tip member 30414 toward each of the first discrete position and the second discrete position.  Since Harris et al. disclose that the member 30422 is malleable and is able to hold the tip member in position (¶[0375]), the member 30422 is considered to be resilient (the member 30422 has the ability to recover its shape) and to bias the tip member toward each of the first and second discrete positions (the member 30422 holds the tip member and inclines the tip member in position).
With respect to claim 19, Harris et al. disclose an anvil configured for use with a surgical instrument end effector 30412 comprising an anvil body 30418 (figure 63A, ¶[0368]), a plurality of staple forming pockets 53 (figure 3, ¶[0186]) provided on the anvil body, a tip member 30414 (figure 59, ¶[0368]) movably coupled with a distal end 30450 (figure 63A, ¶[0370]) of the anvil body 30418, wherein the tip member is movable relative to the anvil between a first discrete position (angle alpha 31, figure 63A, ¶[0375]) and a second discrete position (angle beta 31, figure 63B, ¶[0375]), and a resilient member 30422, wherein the resilient member 30422 is configured to releasably maintain the tip member 30414 in the first discrete position when the tip member is in the first discrete position and in the second discrete position when 
With respect to claim 20, Harris et al. disclose that the resilient member 30422 is configured to at least partially constrain the tip member longitudinally relative to the anvil body while permitting the tip member to pivot relative to the anvil body.  Harris et al. disclose that the resilient member 30422 includes barbed fittings 30452, 30454 that securably couple the resilient member 30422 and tip member 30414 to the receptacles 30456, 30458 of the anvil (figure 60, ¶[0374]), while permitting the U-shaped portion 30446 of the resilient member 30422 to pivot (about the transverse axis, Annotated Figure A) relative to the anvil body (¶[0373]).
Claims 1-4, 6, 8, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krehel et al. (US Patent Publ. No. 2013/0334280). 
 With respect to claim 1, Krehel et al. disclose a surgical instrument end effector 100 (figure 1A, ¶[0045]) comprising a first jaw 108 configured to receive a staple cartridge (figure 5, ¶[0059]), a second jaw 106 comprising an anvil (figure 5, ¶[0059]) having a plurality of staple forming pockets 134, wherein the first and second jaws are operable to clamp and staple tissue positioned therebetween (¶[0059]), and a tip member (the distal end of translatable tip 150, figure 4, Annotated Figure B) movably disposed at a distal end of the anvil, wherein the tip member is configured to toggle relative to the anvil between a first discrete position (figure 6B) 

    PNG
    media_image2.png
    212
    389
    media_image2.png
    Greyscale

With respect to claim 2, Krehel et al. disclose that the anvil defines a longitudinal axis, wherein the tip member is configured to extend parallel with the longitudinal axis in the second discrete position (the translatable tip 150 has “a substantially linear configuration when retracted into anvil channel 111”, ¶[0058]).  


    PNG
    media_image3.png
    218
    388
    media_image3.png
    Greyscale

With respect to claim 4, Krehel et al. disclose that the tip member is configured to maintain each of the first and second discrete positions independently of an external input force.  Krehel et al. disclose that the translatable tip 150 is composed of a resiliently deformable metal, such as a memory metal (¶[0058]), and thus the tip member is configured to maintain the first position (figure 6B) due to its memory metal material, and to maintain the second position (figure 6A) due to being confined in the anvil channel 111 (¶[0058]).
With respect to claim 6, Krehel et al. disclose a resilient member (translatable tip 150, ¶[0058]) configured to bias the tip member toward each of the first and second discrete positions.  Krehel et al. disclose that the translatable tip 150 is composed of a resiliently deformable metal, such as a memory metal (¶[0058]), and is thus configured to bias the tip member toward the first position (figure 6B) due to its memory metal material, and toward the 
With respect to claim 8, Krehel et al. disclose that the tip member is pivotably coupled with a distal end of the resilient member (translatable tip 150, ¶[0058]), wherein the tip member is pivotable relative to the resilient member between the first and second discrete positions (about a transverse axis).  See Annotated Figure C, above.   
With respect to claim 12, Krehel et al. disclose a connection member (translation rod 154, anvil channel 111 and translation switch 32, figure 8, ¶[0057]) that couples the tip member with the anvil body, wherein the resilient member 150 is at least partially housed within the connection member.  The resilient member is considered to be housed within the connection member since the resilient member moves within the anvil channel 111. 
With respect to claim 13, Krehel et al. disclose that the connection member (translation rod 154, anvil channel 111 and translation switch 32, figure 8, ¶[0057]) includes an inner channel 111, wherein a proximal end of the tip member is movably received within the inner channel 111 while the tip member is in the second position (figure 6A).
With respect to claim 14, Krehel et al. disclose a connection member (translation rod 154, anvil channel 111 and translation switch 32, figure 8, ¶[0057]) that couples the tip member with the anvil body, wherein the connection member includes an inner channel 111 that movably receives a proximal end of the tip member therein.  A proximal end of the tip member is movably received within the inner channel 111 while the tip member is in the second position (figure 6A).

With respect to claim 16, Krehel et al. disclose a surgical instrument end effector 100 (figure 1A, ¶[0045]), comprising a first jaw 108 configured to receive a staple cartridge (figure 5, ¶[0059]), a second jaw 106 comprising an anvil (figure 5, ¶[0059]) having a plurality of staple forming pockets 134,  wherein the first and second jaws are operable to clamp and staple tissue positioned therebetween (¶[0059]), and a tip member (the distal end of translatable tip 150, figure 4, Annotated Figure B) movably disposed at a distal end of the anvil, wherein the tip member is movable relative to the anvil about a transverse axis (the translatable tip 150 has “a substantially linear configuration when retracted into anvil channel 111”, ¶[0058], see Annotated Figure C, above) between a first discrete position (figure 6B) and a second discrete position (figure 6A), wherein the tip member in the first discrete position is configured to maintain the first discrete position until acted upon by an external input force, wherein the tip member in the second discrete position is configured to maintain the second discrete position until acted upon by an external input force.  Krehel et al. discloses that the translatable tip 150 is composed of a resiliently deformable metal, such as a memory metal (¶[0058]), and thus the tip member is configured to maintain the first position (figure 6B) due to its memory metal material, and to maintain the second position (figure 6A) due to being confined in the anvil channel 111 (¶[0058]).

With respect to claim 19, Krehel et al. disclose an anvil 108 configured for use with a surgical instrument end effector 100 comprising an anvil body (figure 5, ¶[0059]), a plurality of staple forming pockets 134 provided on the anvil body, a tip member (the distal end of translatable tip 150, figure 4, Annotated Figure B) movably coupled with a distal end of the anvil body, wherein the tip member is movable relative to the anvil body between a first discrete position (figure 6B) and a second discrete position (figure 6A), and a resilient member (translatable tip 150, ¶[0058]), wherein the resilient member 150 is configured to releasably maintain the tip member in the first discrete position when the tip member is in the first discrete position and in the second discrete position when the tip member is in the second discrete position.  Krehel et al. disclose that the translatable tip 150 is composed of a resiliently deformable metal, such as a memory metal (¶[0058]), and thus the tip member is configured to maintain the first position (figure 6B) due to its memory metal material, and to maintain the second position (figure 6A) due to being confined in the anvil channel 111 (¶[0058]).
With respect to claim 20, Krehel et al. disclose that the resilient member 150 is configured to at least partially constrain the tip member longitudinally relative to the anvil body .   

Allowable Subject Matter
Claims 5, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 5, the prior art fails to disclose or teach a surgical instrument end effector  according to claim 1, further including a proximal end of a tip member including a tapered protrusion, wherein the tapered protrusion is movable relative to the anvil between the first and second discrete positions. 
With respect to claim 10, the prior art fails to disclose or teach a surgical instrument end effector according to claim 6, wherein the resilient member includes a spring arm, wherein a proximal end of the tip member is configured to engage a first portion of the spring arm in the first discrete position and a second portion of the spring arm in the second discrete position.
With respect to claim 17, the prior art fails to disclose or teach a surgical instrument end effector according to claim 16, wherein a proximal end of the tip member includes a protrusion, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beardsley et al. (US 8,403,196) disclose a surgical stapling instrument including a movable tip member (figures 32-35).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Linda J. Hodge/
Patent Examiner
Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731